           Case 1:20-cv-00617-BAM Document 42 Filed 09/15/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    PETER M. ARENA,                                    Case No. 1:20-cv-00617-BAM (PC)
12                        Plaintiff,                     ORDER GRANTING PLAINTIFF’S MOTION
                                                         TO RETURN OVERPAYMENT OF FILING
13             v.                                        FEES
14    NAVARRO, et al.,                                   (ECF No. 41)
15                        Defendants.
16

17            Plaintiff Peter M. Arena (“Plaintiff”) is a state prisoner proceeding pro se and in forma

18   pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. This action proceeds on

19   Plaintiff’s first amended complaint against Defendants Medina, Allison, Ramos, Pacheco, and

20   Navarro for excessive force in violation of the Eighth Amendment. All parties have consented to

21   the jurisdiction of a United States Magistrate Judge for all further proceedings in this action,

22   including trial and entry of judgment. (ECF No. 35.)

23            On September 13, 2021, Plaintiff filed a motion to return overpayment of filing fees.

24   (ECF No. 41.) Defendants have not had an opportunity to file a response, but the Court finds a

25   response unnecessary. The motion is deemed submitted. Local Rule 230(l).

26   ///

27   ///

28   ///
                                                         1
         Case 1:20-cv-00617-BAM Document 42 Filed 09/15/21 Page 2 of 2


 1           In his motion, Plaintiff states that his aunt, Angela Cotten, paid the remaining filing fee in

 2   this action by check.1 (ECF No. 41.) However, CDCR continues to deduct money from his trust

 3   account towards this filing fee, even though it has been paid in full. Plaintiff requests that the

 4   Court issue an order notifying the prison trust office to stop deducting money from his account

 5   towards the filing fee, and to return any overpaid funds. (Id.)

 6           The Court has reviewed the motion and investigated Plaintiff’s filing fee balance for this

 7   action and confirmed that Plaintiff’s filing fee has been paid in full. There is an overpayment

 8   which will be refunded next month, and the Court has informed CDCR that Plaintiff has paid his

 9   filing fee for this action in full.

10           Accordingly, Plaintiff’s motion for return of overpayment of filing fee, (ECF No. 41), is

11   HEREBY GRANTED.

12
     IT IS SO ORDERED.
13

14       Dated:     September 15, 2021                          /s/ Barbara   A. McAuliffe                _
                                                         UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19

20
21

22

23

24

25

26
     1
27    The motion also states that Ms. Cotten paid the remaining filing fee in Arena v. Cervantes, Case
     No. 1:21-cv-00928-NONE-BAM. The Court will address the motion by separate order in the
28   other action.
                                                      2
